909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clarence E. SMITH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-3943.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before KENNEDY, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Clarence E. Smith appeals the dismissal of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Smith pleaded guilty to two counts of unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a) and was sentenced to consecutive terms of imprisonment of 15 and 5 years.  Smith contends that his attorney rendered ineffective assistance of counsel and assured him of more lenient sentences.  Upon consideration, we conclude that the motion was properly denied.


3
Petitioner did not establish ineffective assistance of counsel.  A careful review of the record refutes petitioner's claim.  The written plea agreement, the transcripts of petitioner's pleas, and counsel's sworn statement reflect that petitioner fully understood the nature and consequences of his pleas and that he received no assurance of more lenient sentences.  Under these circumstances, petitioner is bound by his plea.   See Baker v. United States, 781 F.2d 85, 92 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.